Citation Nr: 0718681	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  94-47 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hallux valgus and pes planus.

2.  Entitlement to service connection for residuals of 
syphilis.

3.  Entitlement to service connection for depression due to 
bilateral hallux valgus and pes planus.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for depression due to VA hospitalization or 
medical or surgical treatment.


REPRESENTATION

Appellant represented by:	To be determined


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from August 1963 to 
August 1965.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a February 1994 decision by the Detroit, 
Michigan, Regional Office (RO) that denied a compensable 
evaluation for a bilateral foot disorder.  

Also, in an August 1999 decision, the RO denied entitlement 
to service connection for residuals of syphilis and for 
depression due to the service-connected foot disorder. It 
also denied benefits pursuant to 38 U.S.C.A. § 1151 for 
depression due to VA health care. 

In February 1997 and May 2004, the Board remanded the case 
for further evidentiary development.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify you if further action is required on your 
part.


REMAND

In a letter received by the RO in August 2006, the veteran's 
legal representative of record, Michael R. Viterna (see VA 
Form 22a, received by the RO in November 2003, and VA Form 
21-22a, dated and received by the RO in December 2004), 
attempted to withdraw his power of attorney.  Significantly, 
however, the claims files do not show that the veteran was 
notified in writing by Mr. Viterna of his intention to 
withdraw.  As the veteran was not notified of the attempted 
withdrawal, the August 2006 letter does not satisfy the 
requirements under 38 C.F.R. § 20.608(a) (2006).  Hence, 
return of the case to the RO is required to permit Mr. 
Viterna an opportunity to withdraw in a manner consistent 
with 38 C.F.R. § 20.608, and to give the veteran an 
opportunity to select a new representative if so desired.  

The Board parenthetically observes that the veteran's claims 
file has been "rebuilt" since the Board's May 2004 remand.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must advise Michael R. Viterna 
that, under the facts of this particular 
case, his August 2006 attempt to withdraw 
from representing the claimant failed to 
meet the requirements of 38 C.F.R. 
§ 20.608 due to the lack of documented 
notice to the veteran.  If he wishes to 
withdraw from representing the claimant 
he must document the fact that he 
provided notice of his intent withdraw in 
accordance with the provisions of 38 
C.F.R. § 20.608.

In the event that Mr. Viterna properly 
withdraws from representing the claimant, 
he must be afforded the opportunity to 
select new representation.

2.  Thereafter, if further development is 
necessary to comply with the applicable 
law and regulations, that development 
must be accomplished.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


